Citation Nr: 1622679	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  07-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee with a tear of the lateral meniscus, currently evaluated as 10 percent disabling prior to December 10, 2008, and as 30 percent disabling as of February 1, 2010.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO denied claims for increased ratings for chondromalacia of the right knee with a tear of the lateral meniscus, and chondromalacia of the left knee, which were each evaluated as 10 percent disabling.

The Veteran appealed, and in January 2009, the RO granted the claim for the right knee, to the extent that it assigned a temporary total (100 percent) rating, based on surgical or other treatment necessitating convalescence, for the period from December 10, 2008 to January 31, 2010.  See 38 C.F.R. § 4.30.  The RO assigned a 30 percent rating for the right knee as of February 1, 2010.  As the Veteran was granted the full benefit he sought for the right knee during the period from December 10, 2008 to January 31, 2010, his claim for an increased rating for chondromalacia of the right knee with a tear of the lateral meniscus during that time period is moot, and is not on appeal; however, all other time periods remain on appeal for the right knee.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2010, Board remanded the increased rating claims for additional development.  In May 2012, the Board found that the issue of entitlement to a TDIU had been raised by the record and remanded the claims.  In March 2015, the Board once again remanded the claims for further development.  

In the Board's May 2012 and March 2015 remands, it noted that the Veteran had raised claims for service connection for low back, right leg, right arm, and bilateral hip disabilities, and directed that those claims be adjudicated, but that, "[t]hese issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal."  In a May 2015 memorandum, the Agency of Original Jurisdiction (AOJ) acknowledged the Board's prior referrals.  However, it still does not appear that these issues have yet been adjudicated.  Therefore, the Board does not have jurisdiction over them.  They are, once again, referred to the AOJ for appropriate action.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In May 2012 the Board remanded this case to, among other items, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  

Internal documentation indicates that in July 2013, the Veteran was scheduled for an examination at the Boston VA Medical Center (VAMC), but that he refused an examination at that location.  

In a February 2015 brief, the Veteran's representative noted that it appeared that the Veteran had refused an examination at the Boston VAMC.  The Veteran's representative stated, "[a] google search shows that Belchertown, MA is approximately 83 miles from Boston."  

In a May 2015 report of telephone contact with the Veteran, a VA representative stated that the Veteran's Benefits Management System (VBMS) showed the Veteran's address in Massachusetts, but the Veterans Appeals Control and Locator System (VACOLS) showed a Florida address.  The Veteran confirmed that his current address was indeed the Florida address.  The Veteran also stated, in reference to another matter, that he had visited a VAMC in Florida in February 2015.  Finally, during the May 2015 telephone conversation, the Veteran asserted that he had never refused an examination; rather, he had cancelled an examination due to a family emergency in February 2015.

In June 2015, the Veteran again reported that he had never refused treatment while under the care of VA facilities in Massachusetts, and had visited the Boston VAMC frequently.  He also reported that he had been a resident of Florida since November 2012, and had been a patient at the Daytona Beach, Florida VAMC.  He reported his current address in Ohio.

The Veteran's representative, in an April 2016 brief, argued that the Veteran has presented good cause for missing the prior examination, and, therefore, should be given another chance to attend a VA examination.

In light of the foregoing, and considering that the last knee examination was in January 2010, the Board finds that the Veteran should be afforded an additional opportunity to undergo an examination in furtherance of his claims.  38 C.F.R. § 3.327; Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).    

Additionally, updated VA treatment records, to include those from the Daytona Beach VAMC, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA records systems should also be updated to reflect the Veteran's current address.

At this time, the Veteran is advised to cooperate in the development of his claims, and that it is his responsibility to report for any scheduled examination and to behave in a cooperative manner.  He is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Update the Veteran's address in all VA databases containing such information.  Of note is that his current address, per his June 2015 statement, is in Ohio.

2. Obtain VA treatment records dating from October 2010 to the present, to include from the Daytona Beach VA Medical Center, and associated outpatient clinics.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.  

3. Then, in consideration of his Ohio address, schedule the Veteran for a VA knee examination to determine the current severity of his service-connected chondromalacia of the left knee, and service-connected chondromalacia of the right knee with a tear of the lateral meniscus.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range-of-motion testing, and the results reported.  If testing cannot be accomplished, the examiner should explain why.

In addition to objective test results, the examiner should fully describe the functional effects caused by the knee disabilities.  The examiner must also discuss the impact that the Veteran's knee disabilities have on his ability to secure and maintain substantially gainful employment.

All findings and conclusions should be set forth in a legible report.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




